 

Exhibit 10.5

 

LF CAPITALACQUISITION CORP.

600 Madison Avenue

New York, NY 10022

 

June 19, 2018

 

Level Field Capital, LLC

598 Madison Avenue

New York, NY 10022

 

Re:Administrative Support Agreement

 

Gentlemen:

 

This letter agreement by and between LF Capital Acquisition Corp. (the
“Company”) and Level Field Capital, LLC (“Sponsor”), dated as of the date
hereof, will confirm our agreement that, commencing on the date the securities
of the Company are first listed on the NASDAQ Capital Market (the “Listing
Date”), pursuant to a Registration Statement on Form S-1 and prospectus filed
with the Securities and Exchange Commission (the “Registration Statement”) and
continuing until the earlier of the consummation by the Company of an initial
business combination or the Company’s liquidation (in each case as described in
the Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”):

 

(i)           Sponsor shall make available to the Company, at 600 Madison
Avenue, New York, NY 10022 (or any successor location of Sponsor), certain
office space, utilities and secretarial and administrative support as may be
reasonably required by the Company. In exchange therefor, the Company shall pay
Sponsor the sum of $10,000 per month on the Listing Date and continuing monthly
thereafter until the Termination Date; and

 

(ii)           Sponsor hereby irrevocably waives any and all right, title,
interest, causes of action and claims of any kind as a result of, or arising out
of, this letter agreement (each, a “Claim”) in or to, and any and all right to
seek payment of any amounts due to it out of, the trust account established for
the benefit of the public stockholders of the Company and into which
substantially all of the proceeds of the Company’s initial public offering will
be deposited (the “Trust Account”), and hereby irrevocably waives any Claim it
may have in the future, which Claim would reduce, encumber or otherwise
adversely affect the Trust Account or any monies or other assets in the Trust
Account, and further agrees not to seek recourse, reimbursement, payment or
satisfaction of any Claim against the Trust Account or any monies or other
assets in the Trust Account for any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

 

[Signature Page Follows]

 

 

 

 

  Very truly yours,       LF CAPITALACQUISITION CORP.            By: /s/ Scott
Reed   Name: Scott Reed   Title: President

 

AGREED TO AND ACCEPTED       BY: LEVEL FIELD CAPITAL, LLC         By: LEVEL
FIELD PARTNERS, LLC   its managing member         By: LEVEL FIELD MANAGEMENT,
LLC, itsmanaging member             By: /s/ Elias Farhat     Name: Elias Farhat
    Title: Member                 By: /s/ Djemi Traboulsi     Name: Djemi
Traboulsi     Title: Member  

 

[Signature Page to Administrative Support Agreement]

 

 

 

